DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 05/27/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-patent literature of “BEE PACKAGING” was not provided. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
.
Claim Objections
Claim 4 objected to because of the following informalities:  line 6 recites “the turnable locking structure arranged proud with respect to the exterior-facing surface of the outer box...”, it is unclear which definition of proud is being applied. For purpose of examination “proud” will be interpreted as “slightly projected position”. Same definition will be used in other claims where proud is used Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism”, “first panel attachment mechanism” and “second panel attachment mechanism’ in claim 9 and as well as any of the other claims where these limitations are claimed. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-11,13-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yamazaki (JP2008286502A).
Regarding claim 9, Yamazaki teaches a packaging clip comprising (Fig. 1 shows fastening clip1):
	a first panel attachment mechanism configured for attachment to a first packaging panel (See annotated Fig. 1 of Yamazaki below for first attachment that is configured for attachment to a plate material 61);
	a second panel attachment mechanism configured for attachment to a second packaging panel (See annotated Fig. 1 of Yamazaki below for second attachment that is configured for attached to the plate material 62); 
	a locking mechanism engaged with the first and second attachment mechanisms for releasable coupling of the first and second packaging panels (Fig.9 shows the fastening member 2 engaged with frame members 3,4 and 5 of plates 61 and 62) and comprising a biasing structure (Fig. 6 shows projection part 24 with inclined surface 24a that bias when the projection is inserted into the frame member 5 )configured to bias the locking mechanism proud from the first panel attachment mechanism, indicating release of the first and second packaging panels from a secured configuration(Fig.9 and 10 show the fastening member shows knobs 22a proud from the first plate). 
Annotated fig.1 of Yamazaki

    PNG
    media_image1.png
    797
    705
    media_image1.png
    Greyscale


Regarding claim 10, the references as applied to claim 9 above discloses all the limitations substantially claimed. Yamazaki further teaches wherein the first panel attachment mechanism comprises a first panel fastener base and a first panel fastener top, the first panel fastener base 

Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Yamazaki further teaches each of the first panel fastener base and the first panel fastener top define an opening configured to receive the locking mechanism therethough (see annotated fig.1 of Yamazaki above for the opening that receives the fastening member 2); and the locking mechanism comprises a rim configured to engage one or both of the first panel fastener base and the first panel fastener top at the opening (fig. 1 shows the flange 22 that can be configured to engage the first panel top).

Regarding claim 13, the references as applied to claim 9 above discloses all the limitations substantially claimed. Yamazaki further teaches wherein the second panel attachment mechanism comprises a second panel fastener base and a second panel fastener top, the second panel fastener base and the second panel fastener top configured to attach to opposing sides of the second packaging panel (see annotated fig. 1 of Yamazaki above for the second panel base and top where base and top are on the opposing sides of the plate 62).

Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Yamazaki further teaches the locking mechanism comprises a turnable locking structure having an engagement portion configured to be received by at least one of the second panel fastener base or the second panel fastener top ((Fig.1 shows fastening member 2 .

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Itano (US20160107789A1) and further in view of Kramer (DE202004010746U1).


Regarding claim 1, Itano teaches a packaging system (Fig. 1 packaging box 1), comprising:
a packaging including an inner box and an outer box(Fig. 1 shows covering case 20 and bottom case 10); and a packaging clip integrated with each of the inner and outer boxes, the packaging 
in a first mode, secure the inner and outer boxes to one another in a closed configuration; and(Fig.1 shows joint 30 when they are coupled with the bottom case they will secure the bottom case 10 and covering case 20 making them in a closed configuration or the first mode) 
in a second mode, release the inner and outer boxes from the closed configuration (Fig.1 shows the second mode where bottom and covering case are in the released position because the joints 30 are not coupled).
Itano does not teach that the packaging clip comprises a biasing structure that allows transition from first mode to second mode. 
Kraemer does teach that packaging clip comprises a biasing structure that allows transition from first mode to second mode(Fig.1 shows connector element 1 that compressing a back plate 20 that uses spring elements 22 that allows the transition from first mode to the second mode as seen in fig.4 and 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the joints disclosed by Itano by adding the connector that includes biasing structure such as a spring as disclosed by Kraemer in order to secure the bottom and cover case of Itano more secure because joints of Itano could easily become loose and pop out whereas Kramer’s connector would be more secure because it can only be unlocked at a quarter turn.

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Itano as modified in claim 1 further teaches wherein the packaging clip 

Regarding claim 3, the references as applied to claim 2 above discloses all the limitations substantially claimed. Itano as modified in claim 2 further teaches the locking mechanism further includes a turnable locking structure engaged with the biasing structure, the turnable locking structure configured to rotate from a first position to a second position; and a rotation of the turnable locking structure to the second position transitions the packaging clip to the second mode(Fig.1 and two show the connector 1 comprises diagonal handle 31 that allows the engagement of  the spring elements 22  when handle is turned; handle 31  allows the connector to rotate from the first position to second position as seen on the front plate 10 which includes locked and unlock symbols 10 and 12 to make it easy to turn from first position to second which hence turned the connector to the second mode ).

Regarding claim 4, the references as applied to claim 3 above discloses all the limitations substantially claimed Itano as modified in claim 3 further teaches in the first mode, the turnable locking structure is generally arranged at the first position and the biasing structure is compressed, having potential energy;(Fig. 5 shows the when handle 31 is arranged in the first position and spring element 22 is compressed against plate 2b having potential energy) and in the second mode, the turnable locking structure is generally arranged at the second position and the 

Regarding claim 5, the references as applied to claim 4 above discloses all the limitations substantially claimed. Itano as modified in claim 4 further teaches 
wherein the second position of the turnable locking structure is a rotational quarter turn from the first position(Fig. 5 shows the second position of the back plate 20 which is at a quart turn rotation from the first position as seen in fig.4)

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed.  Itano  as modified in claim 1 further teaches  wherein at least a portion of the packaging clip attached to the packaging is formed from a plastic material(“In principle, the connecting element can be made of any suitable material. Preferably it is made of plastic, e.g. Example of polystyrene, polyethylene, polyamide, polypropylene or a mixture thereof. In this case, production using a particularly cost-effective injection molding process is possible.”-0022, Kramer (translation)). It would have been obvious for one of ordinary skill in the art before the .

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Shuret (US20040245248A1).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Itano as modified in claim 1 does teach wherein both of the inner and outer boxes is formed from a cardboard material(“The bottom case 10 and the covering case 20 each are made of a high strength packaging material, such as a cardboard, and the buffering member 40 is made of pulp mold, for example.”-0026 Itano).
Itano does not teach wherein both of the inner and outer boxes can be formed from a corrugated material
Shuret does teach wherein outer box is form from a corrugated material (Fig. 1 shows sleeve 12 is formed from a corrugated material). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of bottom and cover case disclosed by Itano by adding the corrugated material as disclosed by Shuret in order to lower the cost and for good strength characteristics. “Corrugated material for sleeve 12 is preferred because it is relatively inexpensive, is easy to form, can be collapsed when not in use, and exhibits comparatively good strength characteristics. However, it should be understood that various other suitable materials may be used for sleeve 12.”(Shuret, 0026)


Regarding claim 7, the references as applied to claim 6 above discloses all the limitations substantially claimed. Itnao as modified in claim 6 further teaches wherein the corrugated material is configured to structurally support an appliance for shipment, the appliance comprising a beverage machine ( Since material in claim 6 is corrugated material it can be configured to structurally support an appliance for shipment such as beverage machine because of its good strength characteristics ).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Goda (US20110048990A1).
Regarding claim 17, the references as applied to claim 9 above discloses all the limitations substantially claimed. Yamazaki does teach the first packaging panel and second packaging panel (Fig. 1 shows plates 61 and 62). Yamazaki does not teach wherein the first packaging panel is panel of an outer box and the second packaging panel is a panel of an inner box, the inner box arranged substantially within the outer box. 
Goda does teach wherein the first packaging panel is panel of an outer box and the second packaging panel is a panel of an inner box, the inner box arranged substantially within the outer box(See annotated fig.1 of Goda below and fig. 1 show the inner box arranged within the outer box with the dashed lines). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plates disclosed by Yamazaki by incorporating the plates on conventional shipping box   as disclosed by Goda in order to ship the box more securely since they will include all the feature of fastening clip as disclosed by Yamazaki.

Annotated fig.1 of Goda

    PNG
    media_image2.png
    777
    783
    media_image2.png
    Greyscale


Regarding claim 18, the references as applied to claim 17 above discloses all the limitations substantially claimed. Yamazaki as modified in claim 17 does teach wherein both of the first and second packaging panel is formed from a corrugated material (“The present invention relates to a . 
	
Allowable Subject Matter
Claim 12, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for references that pertain to shape pf the connectors which is common in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735        

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735